Case 1:19-cv-00005-MSM-PAS Document 32-4 Filed 06/18/19 Page 1 of 5 PageID #: 486




                         EXHIBIT D
Case 1:19-cv-00005-MSM-PAS Document 32-4 Filed 06/18/19 Page 2 of 5 PageID #: 487




                                                           REDACTED
Case 1:19-cv-00005-MSM-PAS Document 32-4 Filed 06/18/19 Page 3 of 5 PageID #: 488
Case 1:19-cv-00005-MSM-PAS Document 32-4 Filed 06/18/19 Page 4 of 5 PageID #: 489
Case 1:19-cv-00005-MSM-PAS Document 32-4 Filed 06/18/19 Page 5 of 5 PageID #: 490

                    REDACTED
